DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, drawn to an apparatus and species a, corresponding to Figure 5 and claims 1-15 in the reply filed on 04/30/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted 12/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,874,430. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent discloses an apparatus for inserting a breast implant into a surgically-created implant pocket in a breast of a subject, the apparatus comprising: a base having an upper surface and a lower surface, the base having an aperture formed therein and extending through the upper surface and the lower surface, wherein the aperture is operable to receive the breast implant therethrough: and a tubular member coupled with the base, the tubular member having an inner bore extending longitudinally between a proximal end and a distal end, the inner bore extending a predetermined length away from the lower surface of the base; wherein the proximal end of the tubular member is coupled with the base and the inner bore is substantially aligned with the aperture formed in . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 10, 12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zochowski U.S. Publication 2014/0228951.

    PNG
    media_image1.png
    460
    725
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    364
    366
    media_image2.png
    Greyscale

Regarding Claim 1, Zochowski discloses an apparatus 10 for inserting a breast implant 30 into a surgically-created implant pocket 35 in a breast of a subject (paragraphs [0078] and [0091]), the apparatus comprising: a base having an upper surface and a lower surface (as seen in that annotated Figure above and Figure 17B), the base 120 having an aperture formed therein and extending through the upper surface and the lower surface (as seen in Figures 17A-B and as seen in the annotated Figure above); and a tubular member 15 coupled with the base 120 (as seen in the annotated Figure above and paragraph [0091]), the tubular member 15 having an inner bore 20 extending longitudinally between a proximal end and a distal end (paragraph [0075]), the inner bore 20 extending a predetermined length away from the lower surface of the base 120 (as seen in the annotated Figure above and 29A-29E); wherein the proximal end of the tubular member is coupled with the base and the inner bore is substantially aligned with the aperture formed in the base; and wherein the inner bore is operable to receive the breast implant 30 there through (as seen in Figures 3-6 and 29A-29E and paragraphs [0073-0075] and [0091]). However, in the embodiment used in the rejection above, Figure 18 does not expressly disclose the inner bore has a substantially uniform cross-sectional width over the predetermined length. In an alternative embodiment, as seen in Figure 2A, Zochowski discloses the tubular member may be cylindrical (paragraph [0074]). Therefore, it would have In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding Claims 2, 15, Zochowski discloses wherein the lower surface of the base is operable to frictionally engage (providing a vacuum seal) the skin 90 of a subject (paragraph [0091]), wherein the frictional engagement resists movement of the base relative to the skin of the subject during implant insertion into the aperture and inner bore (paragraph [0092]).
Claim 3, Zochowski discloses the lower surface comprises a surface operable to frictionally engage the skin of a subject (paragraphs [0091] and [0092]). The limitation “frictionally engage the skin of a subject once wetted” is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113). Furthermore, it is well known in the medical art to provide a cover having a surface that is operable to frictionally engage the skin of a subject using a wet adhesion, as evidenced by Nowroozi et al. U.S. Publication 2016/0058928).
Regarding Claim 6, Zochowski discloses wherein the predetermined length is determined based on a distance between an incision in the skin of a patient and a surgically-created implant pocket formed below the skin.
Regarding Claim 7, Zochowski discloses wherein the tubular member 15 comprises an inner surface and an outer surface, the inner surface comprising a lubricant 47 and defining the inner bore 20 of tubular member 15 (as seen in Figures 4-5 and paragraph [0078]).
Regarding Claim 10, Zochowski discloses wherein the base 120 extends away from the tubular member 15 in substantially the same plane as the aperture of the base (as seen in Figure 17B and as seen in the annotated Figure 18A).
Regarding Claim 12, Zochowski discloses wherein the tubular member 15 is stretchable (paragraphs [0010], [0014] and [0075-0076]).
Regarding Claim 14, Zochowski discloses wherein the base and tubular member 15 are formed from a flexible material, wherein the flexible material selected from the group consisting of polymers, plastics, polyvinyl chloride (paragraphs [0010], [0014], and [0074]. [0088] and [0092]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zochowski U.S. Publication 2014/0228951 in view of Placik et al. U.S. Publication 2015/0297339.
Regarding Claim 8, Zochowski discloses a tubular member 15 extending a predetermined length away from the lower surface of the base (as seen in the annotated Figure 18A above). However, Zochowski does not expressly disclose wherein the predetermined length is greater than 1 cm. Placik et al. teaches a delivery apparatus in the same field of endeavor for delivery a breast implant into a surgically-created incision (abstract), the apparatus comprising a base 18 coupled to a tubular member 14, wherein the tubular member comprises an inner bore for containing a breast implant 12. Placik et al. further teaches the sleeve 14 has a length 22 that is 20cm to 40 cm for the purpose of receiving and retaining the implant within the delivery apparatus (paragraph [0027]). Therefore, it would have been obvious to one having ordinary skill .
Claims 1-6, 8-10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haworth U.S. Publication 2010/0154803 in view of Hristov et al. U.S. Publication 2019/0274818.

    PNG
    media_image3.png
    440
    504
    media_image3.png
    Greyscale

Regarding Claim 1, Haworth discloses an apparatus 10 for inserting a breast implant into a surgically-created implant pocket C in a breast of a subject (as seen in Figure 3c and paragraph [0022]), the apparatus comprising: a base 12 having an upper surface and a lower surface (as seen in that annotated Figure 1 above), the base 12 having an aperture 22 formed therein and However, Haworth does not expressly disclose the inner bore has a substantially uniform cross-sectional width over the predetermined length. Hristov et al. teaches an apparatus 100 for inserting a breast implant 10 into a surgically-created implant pocket in a breast of a subject (abstract and paragraphs [0003], [0008] and [0020]), the apparatus comprising a tubular member 102 comprising an inner bore 106 having an uniform circular profile through the sleeve 100 for receiving and delivering an implant 10, the tubular member (paragraph [0019-0022]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Haworth’s tubular member to have a uniform inner bore, as taught by Hristov et al. for the purpose of having a sleeve that can receive and deliver a breast implant.
Regarding Claims 2, 15, Haworth discloses wherein the lower surface of the base is operable to frictionally engage (adhesively backed, see paragraphs [0015] and [0018]) the skin S of a subject (as seen in Figures 3a-3c and paragraphs [0018-0021]), wherein the frictional 
Regarding Claim 3, Haworth discloses wherein the lower surface of the base 12 comprises a surface that is operable to engage with a skin S of the subject (as seen in Figures 3a-3c and paragraph [0018]). The limitation “operable to frictionally engage the skin of a subject once wetted” is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113). Furthermore, it is well known in the medical art to provide a cover having a surface that is operable to frictionally engage the skin of a subject using a wet adhesion, as evidenced by Nowroozi et al. U.S. Publication 2016/0058928).
Regarding Claim 4, Haworth discloses wherein an adhesive is disposed on the lower surface of the base 12 (as seen in Figure 3a and paragraph [0019]).
Regarding Claim 5, Haworth discloses wherein the lower surface further comprises a removable backing, the removable backing operable to expose the adhesive (paragraphs [0018-0019]).
Regarding Claim 6, Haworth discloses wherein the predetermined length is determined based on a distance between an incision in the skin of a patient and a surgically-created implant pocket formed below the skin (paragraph [0016]).
Regarding Claims 8, 9, Haworth discloses the length of the tube can be constructed in various sizes in accordance to the surgeon’s perceived depth of the tissue to be traversed However, Haworth does not expressly disclose wherein the predetermined length is from about 2 cm to about 10 cm (greater than 1 cm). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Haworth’s predetermined length to be from 2 cm to 10cm for the purpose of having an inner bore with sufficient length that would allow the surgeon to turn inside out the tube so that the tube can extend the depth of the breast tissue and to allow the implant to be inserted within the cavity of the breast tissue (paragraph [0016] and as seen in Figure 3c).
Regarding Claim 10, Haworth discloses wherein the base 12 extends away from the tubular member 20 in substantially the same plane as the aperture 22 of the base (as seen in the annotated Figure 1 and see Figures 2-3c).
Regarding Claims 14, Haworth discloses wherein the tubular member and base are formed from a flexible material, the flexible material formed of a polymers (paragraphs [0007], [0014] and [0016]).
Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haworth U.S. Publication 2010/0154803 in view of Hristov et al. U.S. Publication 2019/0274818 and further in view of Negro U.S. Publication 2005/0021058.
Regarding Claims 11, 13, Haworth in view of Hristov does not expressly disclose the base comprises a diameter that is from three to five times greater than the cross-sectional width of the inner bore of the tubular member. Negro teaches a cover comprising a base 2 having an upper surface and a lower surface (as seen in that annotated Figure 1), the base 2a having an aperture 3a formed therein (as seen in Figures 1-3 and paragraph [0045]); and a tubular member 3 coupled with the base 2 (as seen in Figures 1-3 and paragraphs [0010], [0045-
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SEEMA MATHEW/
Primary Examiner, Art Unit 3774